Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-15 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 5/28/2020 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 is a wireless computing device comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, however, the specification does not clearly define what the memory is, or how it is differentiated from the memory which are disclosed in the specification, therefore, the broadest reasonable interpretation of the claim is that the memory could include transitory signals, which are non-statutory subject matter. 
Claim 11 is a system comprising: a wireless computing device according to claim 9; a drive comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured, however, the 
Claim 13 is a system according to claim 11, wherein the at least one memory and the computer program code of the drive are further configured, however, the specification does not clearly define what the memory is, or how it is differentiated from the memory which are disclosed in the specification, therefore, the broadest reasonable interpretation of the claim is that the memory could include transitory signals, which are non-statutory subject matter.
Claim 14 is a system according to claim 11, wherein, for each of the one or more wireless sensor device, the at least one memory and the computer program code of a wireless sensor device are further configured, however, the specification does not clearly define what the memory is, or how it is differentiated from the memory which are disclosed in the specification, therefore, the broadest reasonable interpretation of the claim is that the memory could include transitory signals, which are non-statutory subject matter.
For the above mentioned all structural elements of the claim are processor and memory and nothing more.
The Examiner further notes that Page. 17, Ln. 3-6 discusses a memory, however, this paragraph also fails to define the memory as a statutory medium as it provides only examples, and some of those examples include transitory embodiments. 
The Examiner suggests amending the claim to add “wherein the memory comprises a non-transitory storage medium” to overcome this rejection.
	Claims 10-15 are rejected under 35 U.S.C. 101 due to their dependency over the claim 9.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roquemore (US PG Pub: 2018/0359108) in view of Miyata (US PG Pub: 2009/0105850).
6.	Regarding claim 1, Roquemore teaches a method comprising: establishing, by a wireless computing device, a local wireless communications network comprising one or more wireless sensor devices (e.g., For purposes of illustration, it should be understood that the term "lighting control device" means a device (e.g. the wall switch, plug load controller, power pack and sensor shown in FIGS. 4A-C, 5A-C, 6A-C, and 7A-C respectively) that includes a controller that executes a lighting application for communication over a wireless lighting control network communication band in order to control a lighting device. The term "lighting device" means a device (e.g. the luminaire in FIGS. 3A-C) that includes a controller that executes a lighting application for communication over a wireless lighting control network communication band in order to control the emission of light based on signals received from the lighting control device) (Para. [0025]),
a drive and the wireless computing device by communicating wirelessly with each of the one or more wireless sensor devices are configured to measure one or more physical quantities each of which quantifies an aspect of [an industrial] system which is controlled by the drive (e.g., It should be noted that although mobile device 25 is shown as a smartphone in FIGS. 1 and 2, that mobile device 25 may be any type of device (e.g. laptop computer, tablet computer, PDA, 
	transmitting, by the wireless computing device, a drive control sequence for the drive to the drive over the local wireless communications network so as to configure the drive  (e.g., During setup, commissioning/maintenance application of the mobile device 25 provides a secure method for a system installer to configure the lighting control devices (LCDs) for installation commissioning. The lighting control devices include luminaires 10A-N, wall switches 20A-N, plug load controller 30, and power pack 35) (Para. [0043]) input provided by a user of the wireless computing device via the user interface of the wireless computing device (e.g., General behavioral settings and network addressing information are stored on the mobile device 25 for upload and allocation to the installation's lighting control devices via commissioning/maintenance/diagnostics application. The installation information is managed by commissioning/maintenance/diagnostics application of mobile device 25 to ensure correctness and to eliminate common errors such as assignment of duplicate network addresses. Communication between the mobile device 25 for commissioning/maintenance/diagnostics, the luminaires, and the lighting control devices is over the commissioning network 7, such as a BLE network. The lighting control devices are initially in an installation state, beaconing their advertisements when the commissioning starts);
	receiving, in the wireless computing device, information on one or more measured values of the one or more physical quantities from the one or more wireless sensor devices via the local 
	displaying, by the wireless computing device, the information on the one or more measured values of the one or more physical quantities on a display of the wireless computing device for providing guidance for the user for adjusting drive parameters of the drive (e.g., Once Luminaire 001 is finished tracking the CPU activity, this diagnostic data is then packetized and transmitted back to Smartphone 810, via Bluetooth transceiver 804 for display as shown in FIG. 9D. The user (e.g. technician) uses this displayed data to analyze performance, and identify possible errors in performance, of Luminaire 001) (Para. [0143]);
	and in response to receiving a user input for changing one or more drive parameters of the drive via the user interface, transmitting, by the wireless computing device, a command to change the one or more drive parameters to the drive via the local wireless communications network  (e.g., As described above, mobile device 25 includes a commissioning/maintenance application 22. This application also allows mobile device 25 to perform other functions for communicating with and controlling the luminaires and various lighting control devices. Specifically, application 22 has a diagnostic retrieval function and a parameter setting function that utilize Bluetooth transceiver 210a to communicate with the luminaires and various lighting and change parameters (e.g. RF settings) if desirable) (Para. [0069]).  
	Roquemore does not specifically teach an industrial system,
 transmitting, by the wireless computing device, a sensor measurement sequence for each of said one or more wireless sensor devices to each of said one or more wireless sensor devices over the local wireless communications network so as to configure said one or more wireless sensor devices, wherein each sensor measurement sequence transmitted to said one or more wireless sensor devices is a pre-defined sensor measurement sequence or is defined based on user input provided by the user via the user interface, each sensor measurement sequence being synchronized at least in part with the drive control sequence. 
Miyata teaches an industrial system (e.g., Also, in the above embodiment, an example in which the field control system aids the running of the plant in the industrial automation is explained. The present invention is not particularly limited to this embodiment. For example, the present invention may be developed to aid the running of the control system in the water-purification plant in the factory automation, the air conditioning system or the illumination system of the building, or FFHSE (Foundation Field bus High Speed Ethernet (registered trademark))) (Para. [0118]),
 transmitting, by the wireless computing device, a sensor measurement sequence for each of said one or more wireless sensor devices to each of said one or more wireless sensor devices over the local wireless communications network so as to configure said one or more wireless sensor devices, wherein each sensor measurement sequence transmitted to said one or more wireless sensor devices is a pre-defined sensor measurement sequence or is defined based on  packet transmitting/receiving portion 5421 transmits the measurement request packet to the sensor 51 via the network NW200. In this event, the transmission/reception of the measurement request packet is made via the unicast communication. 
Here, at a timing at which the configurator 54 transmits the measurement request packet, the operator may control the configurator 54 or the configurator 54 may transmit the measurement request packet after a predetermined time has elapsed) (Para. [0075]-[0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Roquemore and Miyata before him/her, to modify the teachings of Roquemore to include the teaching of Miyata in order to provide a field control system and a field control method and, more particularly, schedule control of a field equipment (Miyata: Para. [0001]).
7.	Regarding claim 2, the combination of Roquemore and Miyata teaches the method according to claim 1, wherein Miyata further comprising: repeating, by the wireless computing device, the steps of the configuring, the receiving of the information, the displaying and the transmitting of the command responsive to the user input in response to the transmitting of the command  (e.g., In this case, the operation schedule of each field equipment is repeated every predetermined period, and this period is called a "macro cycle". In other words, each field 
8.	Regarding claim 3, the combination of Roquemore and Miyata teaches the method according to claim 1, wherein Roquemore further teaches the one or more wireless sensors devices consist of a plurality of wireless sensor devices configured to measure two or more physical quantities quantifying different aspects of the industrial system which is controlled by the drive (e.g., As shown, wall switch 20 includes switches 465, such as a dimmer switch, set scene switch. Switches 465 can be or include sensors, such as infrared sensors for occupancy or motion detection, an in-fixture daylight sensor, an audio sensor, a temperature sensor, or other environmental sensor. Switches 465 may be based on Acuity Brands Lighting's commercially available xPoint.RTM. Wireless ES7 product. Drive/sense circuitry 435, such as application firmware, drives the occupancy, audio, and photo sensor hardware) (Para. [0092]).  
9.	Regarding claim 4, the combination of Roquemore and Miyata teaches the method according to claim 1, wherein Miyata further teaches the receiving of the information on the one or more measured values of the one or more physical quantities comprises: receiving, from each of the one or more wireless sensor devices, information on a plurality of values of at least one physical quantity measured successively according to a sensor measurement sequence configured to said wireless sensor device  (e.g., First, in step S101, the inherent function executing portion 124 of the sensor 1 measures the physical quantities such as flow rate, temperature, etc. based on 
10.	Regarding claim 5, the combination of Roquemore and Miyata teaches the method according to claim 1, wherein Roquemore further teaches the establishing of the local wireless communications network and any subsequent communication within the local wireless communications network uses Bluetooth Low Energy  (e.g.,  The commissioning network 7, such as a Bluetooth Low Energy MAC/PHY, is used to as the point to point connection medium to transfer control network configuration from the application of the mobile device 25 to a lighting control device or luminaire. The application of mobile device 25 builds a network table of the group devices while establishing the lighting control network 5. The network table, used by the group monitor in the execution of its responsibilities, is uploaded from the mobile device 25 to the lighting control devices and luminaires via application) (Para. [0046]).  
11.	Regarding claim 6, the combination of Roquemore and Miyata teaches the method according to claim 1, wherein Miyata further teaches wherein the drive control sequence for the drive defines at least a starting time for operation of the drive and an ending time for the operation of the drive and/or each sensor measurement sequence defines at least a starting time for performing measurements by a wireless sensor device and an ending time for performing measurements by the wireless device  (e.g.,  As shown in FIG. 18, the sensor 1 measures the physical quantities such as flow rate, temperature, etc. within the processing time "T0-T1" decided previously, and transmits the packet containing the measured value to the controller 2 as indicated with the flow of the data communication DF100 in FIG. 12. In this case, the measured 
12.	Regarding claim 7, the combination of Roquemore and Miyata teaches the method according to claim 1, wherein Miyata further teaches The method according to claim 1, wherein the drive control sequence for the drive defines at least a starting time for operation of the drive, an ending time for the operation of the drive and one or more drive parameters of the drive to be employed during the operation of the drive and/or each sensor measurement sequence defines at least a starting time for performing measurements by a wireless sensor device, an ending time for performing measurements by the wireless sensor  device  (e.g.,  As shown in FIG. 18, the sensor 1 measures the physical quantities such as flow rate, temperature, etc. within the processing time "T0-T1" decided previously, and transmits the packet containing the measured value to the controller 2 as indicated with the flow of the data communication DF100 in FIG. 12. In this case, the measured value transmitted from the sensor 1 needs a communication time "Ta (T1-T2)" to reach the controller 2) (Para. [0017]) and one or more measurement parameters comprising at least a sampling rate or a time resolution for measurements by the wireless sensor device (e.g., Also, in the above embodiment, the configurator 54 acquires successively all-time stamps "T1 to T6" by transmitting the measurement request data. Here, the configurator 54 may acquire separately the time stamps "T1 to T2", "T3 to T4", "T5 to T6", etc. by transmitting the measurement request data plural times. In this case, the configurator 54 updates the transaction ID every time when it sends out the measurement request data. For example, the configurator 54 may acquire the time stamps "T1 to T2" when the transaction ID is "ID1", acquire the time 
13.	Regarding claim 8, Claim 8 recites a non-transitory computer readable media comprising: having stored thereon instructions stored thereon that, when executed by a wireless computing device that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 8. Roquemore teaches a non-transitory computer readable media comprising: having stored thereon instructions stored thereon that, when executed by a wireless computing device (e.g., It should be noted that although mobile device 25 is shown as a smartphone in FIGS. 1 and 2, that mobile device 25 may be any type of device (e.g. laptop computer, tablet computer, PDA, etc.) that can communicate directly with the lighting control devices and luminaires. In addition, mobile device 25 may not even be mobile. For example, mobile device 25 can be a personal computer (PC), wireless access point, or any other device that can communicate directly with the lighting control devices and luminaires (e.g. via Bluetooth)) (Para. [0033]).
14.	Regarding claim 9, Claim 9 recites a wireless computing device that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 9. Roquemore teaches  A wireless computing device comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the wireless computing device at least to perform a method according to claim 1 (e.g., It should be noted that although mobile device 25 is shown as a smartphone in FIGS. 1 and 2, that mobile device 25 may be any type of device (e.g. laptop computer, tablet computer, PDA, etc.) that can communicate directly with the lighting control devices and 
15.	Regarding claim 10, the combination of Roquemore and Miyata teaches the wireless device according to claim 9, wherein Roquemore further teaches the wireless computing device is a mobile phone or a tablet computer (e.g., It should be noted that although mobile device 25 is shown as a smartphone in FIGS. 1 and 2, that mobile device 25 may be any type of device (e.g. laptop computer, tablet computer, PDA, etc.) that can communicate directly with the lighting control devices and luminaires. In addition, mobile device 25 may not even be mobile. For example, mobile device 25 can be a personal computer (PC), wireless access point, or any other device that can communicate directly with the lighting control devices and luminaires (e.g. via Bluetooth)) (Para. [0033]).  
16.	Regarding claim 11, Claim 11 recites a system that implement the wireless computing device of claim 9, with substantially the same limitations, respectively. Therefore the rejection applied to claim 9 also applies to claim 11.
17.	Regarding claim 12, the combination of Roquemore and Miyata teaches the system according to claim 11, wherein Roquemore further teaches each of the one or more wireless sensor devices is a dedicated low-power wireless sensor device or a dedicated low-power wireless micro sensor device (Refer to Fig. 7A-7C, Sensor 36 and associated explanation from Para. [0118]-[0128]).   
18.	Regarding claim 13, the combination of Roquemore and Miyata teaches the system according to claim 11, wherein Roquemore further teaches and in response to receiving a , application 22 has a diagnostic retrieval function and a parameter setting function that utilize Bluetooth transceiver 210a to communicate with the luminaires and various lighting control devices. Generally, mobile device 25 can use application 22 to request diagnostic information (e.g. processor activity, etc.) and change parameters (e.g. RF settings) if desirable) (Para. [0069]).  
Miyata teaches the at least one memory and the computer program code of the drive are further configured, with the at least one processor of the drive, to cause the drive to perform: in response to receiving a drive control sequence from the wireless computing device, operating the drive according to the drive control sequence (e.g., In step S103, the controller 2 transmits the packet containing the calculated control data to the actuator 3, based on the previously decided schedule. As shown in FIG. 18, the controller 2 transmits the packet containing the control data to the actuator 3 within the previously decided processing time "T2-T3" as indicated with the flow of the data communication DF101 in FIG. 12. In step S104, the actuator 3 operates based on the control data in compliance with the previously decided schedule. For example, the actuator 3 executes the operation such that the valve changes its opening based on the control data to adjust a flow rate) (Para. [0019]-[0020]).
19.	Regarding claim 14, the combination of Roquemore and Miyata teaches the system according to claim 11, wherein Miyata further teaches for each of the one or more wireless sensor device, the at least one memory and the computer program code of a wireless sensor 
	Regarding claim 15, the combination of Roquemore and Miyata teaches the system according to claim 11, wherein Roquemore further teaches  the one or more sensors comprise one or more of a speed sensor, an acceleration sensor, a vibration sensor, a position sensor, an angular position sensor, a displacement sensor, an angular velocity sensor, an angular acceleration sensor, a torque sensor, an acoustic sensor, a humidity sensor, a temperature sensor, a light sensor, an air flow sensor and a pH sensor (e.g., As shown, luminaire 10 includes detector(s) 365, such as an in-fixture daylight sensor, an occupancy sensor, an audio sensor, a temperature sensor, or other environmental sensor) (Para. [0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116